Exhibit 10.1

 

[g293761kii001.jpg]

 

November 21, 2008

 

Sean F. Moran

[Address]

 

Dear Sean,

 

I am personally delighted to extend to you an offer of employment with Celsion
Corporation as Vice President and Chief Financial Officer.  Consistent with your
role as a key executive, and anticipating that you will have a significant
impact on the success of Celsion, we offer you a starting salary of $9,038.46
bi-weekly, which is $235,000 on an annualized basis.  Additionally:

 

·                  Your base salary will be subject to a performance review on
March 1, 2009 and annually thereafter.

 

·                  You will eligible for an annual bonus, with a target of 30%
of your annual base salary, conditioned on your and the Company’s performance
against key business objectives.

 

·                  You will be considered for a discretionary stock option award
in 2009 and annually thereafter.

 

·                  Subject to Board of Directors approval you will also be
granted an option to purchase 100,000 shares of Celsion common stock at the
closing price of the stock on the day of Board approval. Option grants vest in
thirds over three years, with the first vesting date on January 1, 2009 and
annually thereafter.

 

·                  Subject to Board of Directors approval, you will also be
granted 25,000 shares of Celsion stock, vesting in thirds over 3 years with the
first vesting date on December 8, 2009 and annually thereafter.

 

·                  You will be entitled to a monthly housing allowance in the
amount of $1,800  (subject to actual housing costs) for the first 12 months of
your employment (i.e. based on a December 1, 2008 start date, the allowance will
terminate on November 31, 2009).  You also will be reimbursed for reasonable
travel expenses between your home and the office.  The allowance is considered
as a business expense and will be paid directly by the company to the housing
provider.

 

·                  An additional relocation allowance for an amount up to
$60,000 less the prior reimbursement for travel expenses will be provided when
your relocation plans are finalized.  The relocation allowance may be revised
upward contingent on cost factors relating to the potential of a new location
for Celsion’s corporate headquarters.

 

--------------------------------------------------------------------------------


 

·                  Your relocation and housing allowance and reimbursement of
travel expenses are subject to payback should you choose to terminate your
employment with the Company for any reason within one year of your start date.

 

·                  In the event an involuntary termination of your employment,
for any reason other than just cause, the company will provide you with a
monthly salary continuation and COBRA payment benefit for up to 6 months.  This
benefit will cease at the end of the six month period or if you find new
employment prior to the end of the six month period the benefit will be reduced
by the amount of compensation which you receive from the new employer. Salary
continuation will be subject to your execution of a mutually agreed General
Release.

 

Your salary will be paid bi-weekly in arrears.  Salary payments can be
automatically deposited into a checking/savings account of your choosing.

 

As a member of our professional staff, your position is salaried and exempt from
federal wage-hour law. You will not be eligible for overtime pay for hours
actually worked in excess of 40 in a given workweek.  Your employment is at
will. You or Celsion Corporation may terminate our employment relationship at
any time with or without cause or notice.  As such, neither this letter nor any
other oral or written representations may be considered a contract for any
specific period of time.

 

Your first 120 days of employment will be considered an introductory period.  As
such, I encourage you to discuss job performance, duties, responsibilities and
goals with me at any time; however, you and I will formally discuss your
performance at the end of your first 120-days with the company.

 

You will be eligible for a benefits package including medical, dental, life
insurance, short and long term disability and participation in our 401(k) plan. 
The plan includes a company contribution of Celsion stock, in kind, for 50% of
the first 6% contribution made by you.  The company will pay for individual
medical and dental insurance; however, you may obtain family coverage for an
additional premium.  Medical, dental and life insurance coverage will be
effective on the first day of the month following your employment date.  You
will be eligible for four (4) weeks of vacation in 2009. Details of the entire
benefits package will be given to you on your first day of employment.

 

We have mutually agreed that your start date will be Monday, December 8, 2008.  
On your first day of employment, please bring documentation for the purpose of
completing the I-9 Form which authorizes your employment in the United States.
Please also sign and return a copy of this letter via fax to (410) 290-5394 or
mail to me no later than Monday, November 24, 2008 to indicate your acceptance
of this position.  Should you not have access to a fax capability, an email
today, attesting that you have signed and returned this offered letter, would
assist greatly in our organizational announcement plans and agenda preparation
for our upcoming Board of Director’s Meeting.

 

If you have any questions or concerns about the contents of this letter or about
your potential employment with Celsion Corporation, please contact me at (410)
290-5390 [extension].

 

--------------------------------------------------------------------------------


 

On behalf of my colleagues and our Board of Directors I sincerely welcome you
and wish to express our excitement with your decision to join Celsion
Corporation.

 

 

Sincerely,

 

/s/ Michael H. Tardugno

 

 

 

 

 

Michael H. Tardugno

 

President and Chief Executive Officer

 

 

Enclosures

 

 

ACCEPTED:

 

/s/ Sean Moran

 

November 21, 2008

Sean Moran

 

Date

 

--------------------------------------------------------------------------------